Appeal by the defendant from a judgment of the County Court, Orange County (Pano Z. Patsalos, J.), rendered August 30, 1999, convicting him of operating a motor vehicle while under the influence of alcohol (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was denied the effective assistance of counsel is without merit (see, People v Rivera, 71 NY2d 705; People v Fields, 287 AD2d 577).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Goldstein, J.P., McGinity, Luciano and Crane, JJ., concur.